40 F.3d 1244
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.In Re:  Vincent Eugene LINEBERGER, Debtor.Vincent Eugene LINEBERGER, Plaintiff Appellant,v.D & N MORTGAGE CORPORATION, Defendant Appellee,William K. Stephenson, Jr., Trustee, Party in Interest Appellee.
No. 93-2279.
United States Court of Appeals, Fourth Circuit.
Submitted June 7, 1994.Decided Nov. 2, 1994.

Appeal from the United States District Court for the District of South Carolina, at Rock Hill.  Matthew J. Perry, Jr., District Judge.  (CA-93-1515-0, BK-93-71834).
Vincent Eugene Lineberger, appellant Pro Se.
John Sanford Kay, Columbia, SC, for appellees.
D.S.C.
AFFIRMED.
Before MURNAGHAN, WILKINSON, and WILKINS, Circuit Judges.
PER CURIAM:


1
Appellant appeals from the district court's orders dismissing his case for lack of jurisdiction and denying his motions for reconsideration.  Our review of the record and the district court's orders discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Lineberger v. D & N Mortgage Corp., Nos.  CA-93-1515-0;  BK-93-71834 (D.S.C. Aug. 26, 1993;  Sept. 7, 1993).  However, pursuant to our authority under 28 U.S.C. Sec. 2106 (1988), we modify the district court order to reflect that dismissal of Appellant's bankruptcy case is without prejudice.   See In re Hall, Bayoutree Assoc., Ltd., 939 F.2d 802, 804 (9th Cir.1991).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED AS MODIFIED.